DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seitz et al. (US 2017/0176055), hereinafter referred to as Seitz

Regarding claim 1, Seitz teaches a refrigeration system (comprising Fig. 1) for (functionally capable of being used with) an MRI system (paragraph 0022, line 1, “The system that is being cooled, such as an MRI magnet”) having only a single coldhead (inherent coldhead of GM expander in paragraph 0014, line 6), the refrigeration system comprising:
a first compressor (Fig. 1, 200);
a second compressor (Fig. 1, 100);

a second manifold (50) that couples an input (input of 100) of the first compressor to an input (input of 200) of the second compressor, and to an output of the single coldhead (inherent output of the coldhead) of the MRI system.

Assuming arguendo, claim 1 is also rejected under 35 U.S.C. 103…

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 9 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seitz et al. (US 2017/0176055), hereinafter referred to as Seitz in view of Dekiya (US 2005/0268641), hereinafter referred to as Dekiya.

Regarding claim 1, Seitz teaches a refrigeration system (comprising Fig. 1) for (functionally capable of being used with) an MRI system (paragraph 0022, line 1, “The system that is being cooled, such as an MRI magnet”) having only a single coldhead (GM expander in paragraph 0014, line 6), the refrigeration system comprising:
a first compressor (Fig. 1, 200);
a second compressor (Fig. 1, 100);
a first manifold (51) that couples an output (output of 200) of the first compressor to an output (output of 100) of the second compressor, and to an input (inherent input of coldhead) of the single coldhead of the MRI system; and


Even though Seitz teaches wherein the first and second compressors are fluidly connected to the single coldhead, Seitz does not explicitly teach wherein the first manifold is coupled to an input of the single coldhead or wherein the second manifold is coupled to an output of the single coldhead.

Dekiya teaches a refrigeration system (Fig. 1) for an MRI machine that comprises a coldhead (expander 70) that comprises an inlet and outlet (inlet is lower 44 and outlet is upper 44).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the coldhead taught by Seitz to have an inlet and outlet as taught by Dekiya in order to provide the predictable result of a mechanical expedient for fluidly connecting the first and second compressors with the coldhead to thereby complete the refrigeration cycle.

Regarding claim 2, Seitz as modified teaches the refrigeration system according to claim 1, wherein Seitz further teaches a controller (control system, paragraph 0022, “The system that is being cooled, such as an MRI magnet, generally has the control system that determines which of the two compressors is running.”) that is configured to “In the event of a failure in the water cooling system of the water cooled compressor this invention provides a backup air cooled helium compressor…(that) does not affect the operation of the expander”).

Regarding claim 3, Seitz as modified teaches the refrigeration system according to claim 2, wherein Seitz further teaches wherein the controller detects the failure based on one or more signals from a temperature sensor (see paragraph 0021, “Temperature and pressure sensors are sued to monitor the operation of the refrigeration system”).

Regarding claim 4, Seitz as modified teaches the refrigeration system according to claim 1, wherein Seitz further teaches wherein the first manifold includes a first check valve (32) coupled to the first compressor and a second check valve (37) coupled to the second compressor.

Regarding claim 6, Seitz as modified teaches the refrigeration system according to claim 1, wherein Seitz teaches wherein the first compressor is water cooled (200, “water cooled compressor” in Fig. 1) and the second compressor is air-cooled (100, “air cooled compressor”, Fig. 1).

Regarding claim 9, Seitz as modified teaches the refrigeration system according to claim 1, wherein Seitz teaches wherein the first and second compressors use a helium gas refrigerant (abstract, “oil lubricated helium compressor units”).

Regarding claim 16, Seitz teaches a refrigeration system (comprising Fig. 1) for (functionally capable of being used with) an MRI system (paragraph 0022, line 1, “The system that is being cooled, such as an MRI magnet”) having only a single coldhead (GM expander in paragraph 0014, line 6), the refrigeration system comprising:
a first compressor (Fig. 1, 200);
a second compressor (Fig. 1, 100);
a first manifold (51) that couples an output (output of 200) of the first compressor to an output (output of 100) of the second compressor, and to an input (inherent input of coldhead) of the single coldhead of the MRI system; and
a second manifold (50) that couples an input (input of 100) of the first compressor to an input (input of 200) of the second compressor, and to an output of the single coldhead (inherent output of the coldhead) of the MRI system;
a controller (control system, paragraph 0022, “The system that is being cooled, such as an MRI magnet, generally has the control system that determines which of the two compressors is running.”) operably connected (operatively) with the first compressor and the second compressor and configured to detect a failure (see paragraph 0010, “In the event of a failure in the water cooling system or the water cooled compressor this invention provides a backup air cooled helium compressor…”) 

Even though Seitz teaches wherein the first and second compressors are fluidly connected to the single coldhead, Seitz does not explicitly teach wherein the first manifold is coupled to an input of the single coldhead or wherein the second manifold is coupled to an output of the single coldhead.

Dekiya teaches a refrigeration system (Fig. 1) for an MRI machine that comprises a coldhead (expander 70) that comprises an inlet and outlet (inlet is lower 44 and outlet is upper 44).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the coldhead taught by Seitz to have an inlet and outlet as taught by Dekiya in order to provide the predictable result of a mechanical expedient for fluidly connecting the first and second compressors with the coldhead to thereby complete the refrigeration cycle.

Regarding claim 17, Seitz as modified teaches the refrigeration system according to claim 16, wherein Seitz further teaches wherein the controller detects the failure based on one or more signals from a temperature sensor (see paragraph 0021, “Temperature and pressure sensors are sued to monitor the operation of the refrigeration system”).

Regarding claim 18, Seitz as modified teaches the refrigeration system according to claim 16, wherein Seitz further teaches wherein the first manifold includes a first check valve (32) coupled to the first compressor and a second check valve (37) coupled to the second compressor.

Regarding claim 19, Seitz as modified teaches the refrigeration system according to claim 16, wherein Seitz teaches wherein the controller is configured to:
	enable operation of the first compressor with the second compressor off (see paragraph 0022, “Switching can be done with the operating compressor turned off before the other is turned on”);
	detect a failure of the first compressor (paragraph 0021, “Temperature sensors that are critical to detect a failure are located…helium discharge temperature in line 20, oil temperature leaving the compressor in line 21”)
	respond to the detected failure by switching the second compressor on and switching the first compressor off (See paragraph 0022).

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Seitz et al. (US 2017/0176055) and Dekiya (US 2005/0268641) as applied to claim 1, in further view of Dumas et al. (US 2014/0130527), hereinafter referred to as Dumas.


Dumas teaches a refrigeration system (Fig. 2) which include a plurality of compressors (16s) fluidly connected to cold heads (10a-10d) wherein each of the plurality of compressors can be water cooled (see paragraph 0134).

It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the second compressor of Pflederer as modified to be a water cooled compressor instead of an air cooled compressor in order to provide the predictable result water having a larger heat removal capacity compared to air due to water having a higher heat capacity than air leading to higher efficiency.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Seitz et al. (US 2017/0176055) and Dekiya (US US 2005/0268641) as applied to claim 1, in further view of Dunn et al. (US 8,978,400), hereinafter referred to as Dunn.

Regarding claim 7, Seitz as modified does not disclose wherein the first and second compressors are air- cooled.  

Dunn discloses the first and second compressors (9, 12) are air- cooled (Fig. 2A).  

.

Claims 10-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seitz et al. (US 2017/0176055) and Dekiya (US US 2005/0268641), in further view of Tsuda et al. (US 7,996,117), hereinafter referred to as Tsuda.

Regarding claim 10, Seitz as modified teaches the refrigeration system according to claim 1, teaches wherein the single coldhead serves as an expansion engine (paragraph 0014, “GM expander” is considered the expansion engine) however does not teach wherein the expansion engine removes heat from a reservoir of liquid helium of the MRI system

Tsuda teaches as an expansion engine (compressor unit 107) that removes heat from a reservoir of liquid helium (Col. 4 lines 1-2) of the MRI system (101) which evenly cools the magnet of the MRI machine.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to provide the system of Seitz as modified where the expansion engine removes heat from a liquid helium reservoir of the 

Regarding claim 11, Seitz teaches an MRI system (comprising Fig. 1; also see paragraph 0022, line 1, “The system that is being cooled, such as an MRI magnet”) comprising:
	 a single coldhead (GM expander in paragraph 0014, line 6) that supplied a flow of refrigerant (helium gas) that removes heat from the MRI magnet (See paragraph 0010), the single coldhead being the only coldhead of the MRI system; and
a first compressor (Fig. 1, 200);
a second compressor (Fig. 1, 100);
a first manifold (51) that couples an output (output of 200) of the first compressor to an output (output of 100) of the second compressor, and to an input (inherent input of coldhead) of the single coldhead of the MRI system; and
a second manifold (50) that couples an input (input of 100) of the first compressor to an input (input of 200) of the second compressor, and to an output of the single coldhead (inherent output of the coldhead) of the MRI system;
a controller (control system, paragraph 0022, “The system that is being cooled, such as an MRI magnet, generally has the control system that determines which of the two compressors is running.”) operably connected (operatively) with the first compressor and the second compressor and configured to detect a failure (see paragraph 0010, “In the event of a failure in the water cooling system or the water cooled compressor this invention provides a backup air cooled helium compressor…”) of one of the first compressor and the second compressor (the first compressor 200) and to enable operation of the other of the first compressor and the second compressor upon detecting failure.

Seitz does not teach an MRI enclosure that includes a reservoir of liquid helium that is circulated to cool components of the MRI enclosure or wherein the single coldhead that supplies the flow of refrigerant removes heat from the liquid helium in the reservoir.

Tsuda teaches an MRI system (Fig. 2) comprising an MRI enclosure (comprising 211) that includes a reservoir of liquid helium (Fig. 2, comprising 203 and 213) that is circulated (natural circulation currents are inherent due to heat transfer) to cool components such as a magnet (201) of the MRI enclosure, wherein a single coldhead (comprising 207, 208 and 216)  removes heat from the liquid helium in the reservoir by recondensing evaporated liquid helium thereby maintaining a desired liquid helium level within the reservoir.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modied the MRI system of Seitz to include the magnet to be immersed in liquid helium and in fluid communication with the sing coldhead as taught by Tsuda in order to provide the predictable result of evenly cooling the magnets whereby the coldhead recondenses any evaporated helium 

Even though Seitz teaches wherein the first and second compressors are fluidly connected to the single coldhead, Seitz does not explicitly teach wherein the first manifold is coupled to an input of the single coldhead or wherein the second manifold is coupled to an output of the single coldhead.

Dekiya teaches a refrigeration system (Fig. 1) for an MRI machine that comprises a coldhead (expander 70) that comprises an inlet and outlet (inlet is lower 44 and outlet is upper 44).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the coldhead taught by Seitz to have an inlet and outlet as taught by Dekiya in order to provide the predictable result of a mechanical expedient for fluidly connecting the first and second compressors with the coldhead to thereby complete the refrigeration cycle.

Regarding claim 12, Seitz as modified teaches the refrigeration system according to claim 11, wherein Seitz further teaches a controller (control system, paragraph 0022, “The system that is being cooled, such as an MRI magnet, generally has the control system that determines which of the two compressors is running.”) that is configured to enable operation of the first compressor with the second compressor bring in an off “In the event of a failure in the water cooling system of the water cooled compressor this invention provides a backup air cooled helium compressor…(that) does not affect the operation of the expander”).

Regarding claim 13, Seitz as modified teaches the refrigeration system according to claim 11, wherein Seitz further teaches wherein the first manifold includes a first check valve (32) coupled to the first compressor and a second check valve (37) coupled to the second compressor.

Regarding claim 14, Seitz as modified teaches the refrigeration system according to claim 11, wherein Seitz teaches wherein the first compressor is water cooled (200, “water cooled compressor” in Fig. 1) and the second compressor is air-cooled (100, “air cooled compressor”, Fig. 1).

Regarding claim 15, Seitz as modified teaches the refrigeration system according to claim 11, wherein Seitz teaches wherein when the first compressor is in an operating mode, the second compressor is in an idle mode (interpreted as not moving and includes being in an off state, but capable of operating if need be).  (See paragraph “Switching can be done with the operating compressor (first compressor) turned off before the other (second compressor) is turned on”)

Regarding claim 20, Seitz as modified teaches the refrigeration system according to claim 16, teaches wherein the single coldhead serves as an expansion engine (paragraph 0014, “GM expander” is considered the expansion engine) however does not teach wherein the expansion engine removes heat from a reservoir of liquid helium of the MRI system

Tsuda teaches as an expansion engine (compressor unit 107) that removes heat from a reservoir of liquid helium (Col. 4 lines 1-2) of the MRI system (101) which evenly cools the magnet of the MRI machine.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to provide the system of Seitz as modified where the expansion engine removes heat from a liquid helium reservoir of the MRI system as described by Tsuda to provide re-cooling the refrigerant, helium, of the superconducting magnet (Col. 4 lines 1-2) while the liquid reservoir provides even cooling to the magnet of the MRI machine.

Response to Arguments
Applicant’s arguments filed on 12/15/2020 with respect to claim(s) 1-20 being rejected under 35 U.S.C. 103 have been considered but are moot because the new 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763